                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


PATRICK BAKER et al.,                               19-12963


                  Plaintiffs,                   ORDER GRANTING:
       vs.                                (1)    MOTION TO
                                                 INTERVENE, AND
IRON WORKERS’ LOCAL 25
VACATION PAY FUND, et al.,                (2)    MOTION FOR LEAVE
                                                 TO FILE MOTION TO
                                                 SET ASIDE CLERK’S
                  Defendants.
                                                 DEFAULT


                                                HONORABLE
                                             TERRENCE G. BERG



  Before the Court are Proposed Intervenors’ Motion to Intervene (ECF

No. 7) and Motion to be Allowed to File Motion to Set Aside Clerk’s

Default (ECF No.14).

  I.     Background
       Plaintiffs Patrick Baker, Richard J. Sawhill, and James Buzzie are

three of the six trustees of Defendant Iron Workers’ Local 25 Vacation

Pay Fund (“the Fund”). Iron Workers’ Local 25 Vacation Pay Fund is an

ERISA-governed vacation benefits fund created by the Great Lakes


                                    1
Fabricators and Erectors Association and the Local No. 25, International

Association of Bridge, Structural, Ornamental, and Reinforcing Iron

Workers, A.F.L., C.I.O. Compl. ¶ 5, ECF No. 1, PageID.2. Plaintiffs seek

a declaratory judgment that would require Defendant to amend the Form

990 it filed with the IRS in connection with its 2018 taxes. Id. at ¶ 54,

PageID.14.

     On November 13, 2019, Michael Randick, Dennis Aguirre, and

Wayne Coffell—the other three trustees of the Iron Workers’ Local 25

Vacation Pay Fund—filed a motion to intervene as defendants in this

matter. ECF No. 7. The Proposed Intervenors, who oppose Plaintiff’s

efforts to compel the Fund to file a new Form 990, contend that the Fund

is in compliance with the IRS and that this case is nothing more than a

dispute between the six trustees over how to file the Fund’s taxes. Id. at

PageID.24; ECF No. 13, PageID.157. Proposed Intervenors claim that

they are the real parties in interest in this case because the Defendant,

which has not filed an appearance nor participated in this action, has no

means to defend itself apart from the actions of the board of trustees. Id.

at PageID.25.




                                     2
  II.     Motion to Intervene

          a. Contentions

        Proposed Intervenors contend that they meet the criteria for both

intervention as a matter of right and permissive intervention under

Federal Rule of Civil Procedure 24.       Fed. R. Civ. P. 24(a)–(b).    The

Proposed Intervenors argue that their status as trustees with fiduciary

duties to the fund creates a sufficient interest in the fund to participate

in this action as a defendant.        ECF No. 7, PageID.38. Proposed

Intervenors further claim that they have an interest relating to the

transaction that is the subject of the lawsuit and that Defendant is

otherwise unable to defend itself, given that it cannot respond to the

Complaint without approval from a majority of the trustees and is

therefore unable to represent its interests. Id. at PageID.36.

        Plaintiffs contend that intervention by the Proposed Intervenors is

not necessary because the Proposed Intervenors’ interests are “already

protected by the Plaintiff Trustees’ claims.” ECF No. 9, PageID.133.

Plaintiffs assert that it is in the best interest of all members of the board

of trustees to file accurate tax forms with the IRS. Id. at PageID.141.




                                      3
        b. Legal Standard

     Federal Rule of Civil Procedure 24(a)(2) provides in pertinent part:

     (a) Intervention of Right. On timely motion, the court must
     permit anyone to intervene who: ... (2) claims an interest
     relating to the property or transaction that is the subject of
     the action, and is so situated that disposing of the action may
     as a practical matter impair or impede the movant's ability to
     protect its interest, unless existing parties adequately
     represent that interest.

     In this Circuit, a party moving to intervene under Federal Rule of

Civil Procedure 24(a)(2) must satisfy four requirements before

intervention as of right will be granted: 1) timeliness of the application

to intervene; 2) the applicant's substantial legal interest in the case; 3)

impairment of the applicant's ability to protect that interest in the

absence of intervention; and 4) inadequate representation of that interest

by parties already before the court. See Jordan v. Michigan Conference

of Teamsters Welfare Fund, 207 F.3d 854, 862 (6th Cir. 2000).

        c. Discussion

     As far as the Court can discern from reviewing the pleadings, this

case appears to be a dispute between two three-member factions of a six-

member board of trustees who are feuding over the question of whether

the Fund must correct its 2018 tax filings. Plaintiff trustees believe that


                                     4
the Fund may be out of compliance and must update its tax forms.

Proposed Intervenor trustees believe that the Fund is in compliance and

no correction is necessary.

       Plaintiffs initiated this action by filing the Complaint on October 9,

2019 (ECF No. 1), and Proposed Intervenors filed a motion to intervene

on November 13, 2019 (ECF No. 7). A Clerk’s default was obtained by

Plaintiffs on November 27, 2019 (ECF No. 11), but no default judgment

has been sought and the Court has not ruled on any motions in this case.

Given that this case remains in its infancy, it is clear that the Proposed

Intervenors sought to intervene in a timely manner. The first factor

weighs in favor of intervention. See Jordan, 207 F.3d at 862.

       Proposed Intervenors have a fiduciary duty to the Fund, and they

do not believe that an updated tax form needs to be filed. If Plaintiffs

succeeded in obtaining the declaratory judgment they seek, the Fund

would be ordered to file an updated tax form over the objection of the

Proposed Intervenors.      Thus, Proposed Intervenors have an interest

adverse to the Plaintiffs that they seek to protect in this action. The

second factor weighs in favor of intervention. See Jordan, 207 F.3d at

862.


                                      5
      The Fund itself, the only remaining1 Defendant in this case, has

failed to respond to the Complaint. Proposed Intervenors assert that the

Fund has not done so because a majority of the board of trustees must

vote to authorize the Fund to defend itself—and that such majority

approval is not possible because half of the trustees are plaintiffs in this

action. ECF No. 13, PageID.157. This action would otherwise proceed to

a default judgment without any party representing the interests of the

Fund or the Proposed Intervenors; factors three and four thus weigh in

favor of the Proposed Intervenors. See Jordan, 207 F.3d at 862.

      All four of the factors the Court must consider in this Circuit weigh

in favor of allowing the motion to intervene. Consequently, the Motion to

Intervene (ECF No. 7) will be granted.

    III. Motion to be Allowed to File Motion to Set Aside Clerk’s
         Default
      As a result of this Order, Proposed Intervenors are parties to this

action. Therefore, their Motion to be Allowed to File a Motion to Set

Aside Clerk’s Default (ECF No. 14) will be granted.




1Defendant BeneSys, Inc. was voluntarily dismissed from this action on November
7, 2019. ECF No. 6.

                                       6
  IV.   Conclusion

     For the reasons stated above, it is hereby ordered that Proposed

Intervenors’ Motion to Intervene (ECF No. 7) and Motion to be Allowed

to File Motion to Set Aside Clerk’s Default (ECF No.14) are GRANTED.

IT IS FURTHER ORDERED that Intervenors shall file the motion to

dismiss attached as Exhibit B (ECF No. 7-3) within seven (7) days of the

entry of this Order.

                           SO ORDERED

 DATED this 18th day of February, 2020.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                                   7
